Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This Office action is in response to the application filed on February 24, 2020. 

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.

Claim Objections
Claims 5-11 are objected to because of the following informalities: 
Claim 5 is missing a period.
Claims 6-7 recite the limitation “the first current” and “the second current.”  There is insufficient antecedent basis for this limitation in these claims.
Claim 8 recites the limitation “the output terminal.”  There is insufficient 
Claim 9 recites the limitation “the first current source.”  There is insufficient antecedent basis for this limitation in these claims.
Claims 9-11 recite the limitation “the second current source.”  There is insufficient antecedent basis for this limitation in these claims.
Claims 10-11 recite the limitation “the second current.”  There is insufficient antecedent basis for this limitation in these claims.
Claim 11 recites the limitation “the first current.”  There is insufficient antecedent basis for this limitation in these claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, and 12-15 are rejected under AIA  35 U.S.C. 102(a)(1) as being 
anticipated by Nishijima et al. (NPL: “Analysis of Double Step-Down Two-Phase Buck Converter for VRM”).
Regarding claim 1, Nishijima discloses a buck converter, comprising: a first high side power switch (Fig. 1, Sma) having a current path (Fig. 1, current path between Sma terminal connected to Ei and Sma terminal connected to Ci) coupled between a first terminal (Fig. 1, Sma terminal connected to Ei) and a second terminal (Fig. 1, Sma terminal connected to Ci); a first low side power switch (Fig. 1, SRa) having a current path (Fig. 1, current path between SRa terminal connected to Ci and ground) coupled between a third terminal (Fig. 1, SRa terminal connected to Ci) and a power terminal (Fig. 1, ground); a capacitor (Fig. 1, Ci) having a first capacitor terminal (Fig. 1, Ci terminal connected to node A and Sma) connected to the second terminal (Fig. 1, Sma terminal connected to Ci) and having a second capacitor terminal (Fig. 1, Ci terminal connected to SRa) connected to the third terminal (Fig. 1, SRa terminal connected to Ci), wherein the capacitor (Fig. 1, Ci) is coupled (Fig. 1) between the first high side power switch (Fig. 1, Sma) and the first low side power switch (Fig. 1, SRa) to prevent (Fig. 1) a direct connection (Fig. 1) between the first high side power switch (Fig. 1, Sma) and the first low side power switch (Fig. 1, SRa); a second high side power switch (Fig. 1, Smb) having a current path (Fig. 1, current path between Sma terminal connected to Ci and Smb terminal connected to SRb/Lb) coupled between the second terminal (Fig. 1, Sma terminal connected to Ci) and a fourth terminal (Fig. 1, Smb terminal connected to SRb/Lb); and a second low side power switch (Fig. 1, SRb) having a current path (Fig. 1, current path between Smb terminal connected to SRb/Lb and ground) coupled between (Fig. 1) the fourth terminal (Fig. 1, Smb terminal connected to SRb/Lb) and the power terminal (Fig. 1, ground).
Regarding claim 2, Nishijima discloses the buck converter of claim 1, further comprising: a first inductor (Fig. 1, La) having a current path (Fig. 1, current path between SRa terminal connected to Ci and Co/R/Eo terminal) between the third terminal (Fig. 1, SRa terminal connected to Ci) and an output terminal (Fig. 1, Co/R/Eo terminal).
Regarding claim 3, Nishijima discloses the buck converter of claim 2, further comprising: a second inductor (Fig. 1, Lb) connected between (Fig. 1) the fourth terminal (Fig. 1, Smb terminal connected to SRb/Lb) and the output terminal (Fig. 1, terminal Co/R/Eo).
Regarding claim 8, Nishijima discloses the buck converter of claim 1, further comprising an output capacitor (Fig. 1, Co) coupled between the output terminal (Fig. 1, terminal Co/R/Eo) and the power terminal (Fig. 1, ground).  
Regarding claim 12, Nishijima discloses the buck converter of claim 1, wherein each of the first and second low side power switches (Fig. 1, SRa/SRb) comprise n-channel transistors (Fig. 1).  
Regarding claim 13, Nishijima discloses the buck converter of claim 1, wherein each of the first and second high side power switches (Fig. 1, Sma/Smb) comprise n-channel transistors (Fig. 1).
Regarding claim 14, Nishijima discloses the buck converter of claim 1, wherein the first terminal (Fig. 1, Sma terminal connected to Ei) is coupled to receive an input voltage (Fig. 1, Ei), and the buck converter (Fig. 1) is configured to precharge (Fig. 1) the capacitor (Fig. 1, Ci) to a voltage equal to one half (Introduction, Column 2, page 497, second sentence first full paragraph: “The proposed converter looks like as a conventional two-phase buck converter, but an additional capacitor divides the input source voltage into one half in a similar way ) of the input voltage (Fig. 1, Ei).
Regarding claim 15, Nishijima discloses the buck converter of claim 1, wherein the first terminal (Fig. 1, Sma terminal connected to Ei) is coupled to receive an input voltage (Fig. 1, Ei), and the buck converter (Fig. 1) is configured to operate each high side (Fig. 1, Sma/SRa) and low side power switch (Fig. 1, Smb/SRb) at a respective voltage range of zero to one half (Introduction, Column 2, page 497, second sentence first full paragraph: “The proposed converter looks like as a conventional two-phase buck converter, but an additional capacitor divides the input source voltage into one half in a similar way as that of a typical half bridge converter.”) of the input voltage (Fig. 1, Ei).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable 
over Nishijima in view of Haiplik et al. (U.S. Publication No. 2012/0062190; hereinafter “Haiplik”).
Regarding claim 4, Nishijima as modified teaches the buck converter of claim 1.  Nishijima does not a teach a buck converter, further comprising: a first current source to provide a first current to the second terminal.  
Haiplik, however, does teach a buck converter (Figs. 6/19; [0135]-[0139]), current source producing IP) to provide a first current (Fig. 19, IP) to the second terminal (Fig. 19, terminal connecting current source producing IP to CM/1903).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nishijima to include the features of Haiplik because it would enable the rate of at least one transition of a power switch to be controlled based on the operational conditions of the converter so that the switch may operate as fast as possible, to reduce power losses, but without exceeding safe operating voltage levels thereby increasing efficiency savings.  
Regarding claim 5, Nishijima discloses the buck converter of claim 4. Nishijima does not teach a buck converter, further comprising: a second current source to provide a second current matching the first current from the third terminal to the power terminal  
Haiplik, however, does teach a buck converter (Figs. 6/19; [0135]-[0139]), further comprising: a second current source (Fig. 19, current source 1902) to provide a second current (Fig. 19, current provided by current source 1902) matching (Fig. 19, current through 1902 matches IP when IP charging CM/1903; [0135]) the first current (Fig. 19, IP) from the third terminal (Fig. 19, terminal connecting 1902 to CM/1903) to the power terminal (Fig. 19, PGND).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of 
Regarding claim 6, Nishijima discloses the buck converter of claim 1. Nishijima does not teach a buck converter, further comprising a feedback network to sample the first current and adjust the second current to match the first current.  
Haiplik, however, does teach a buck converter, further comprising a feedback network (Fig. 6, circuitry feeding signals back into circuit) to sample (Fig. 6, 125/627/612/LX/Vout/LBW/106) the first current (Fig. 19, IP) and adjust (Fig. 19, set conditions that keep IP charging CM/1903; [0135]) the second current (Fig. 19, current provided by current source 1902) to match (Fig. 19, current through 1902 matches IP when IP charging CM/1903; [0135]) the first current (Fig. 19, IP).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nishijima to include the features of Haiplik because it would enable the rate of at least one transition of a power switch to be controlled based on the operational conditions of the converter so that the switch may operate as fast as possible, to reduce power losses, but without exceeding safe operating voltage levels thereby increasing efficiency savings.  
Regarding claim 7, Nishijima discloses the buck converter of claim 1. Nishijima does not teach a buck converter, further comprising a feedback network coupled as a current servo loop to sample the first current and adjust the second current to match the first current.  
Haiplik, however, does teach a buck converter (Figs. 6/19; [0135]-[0139]), further comprising a feedback network (Fig. 6, circuitry feeding current back into circuit) coupled as a current servo loop (Fig. 6, 106) to sample (Fig. 6, 125/627/612/LX/Vout/LBW/106) the first current (Fig. 19, IP) and adjust (Fig. 19, set conditions that keep IP charging CM/1903; [0135]) the second current (Fig. 19, current provided by current source 1902) to match (Fig. 19, current through 1902 matches IP when IP charging CM/1903; [0135]) the first current (Fig. 19, IP).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nishijima to include the features of Haiplik because it would enable the rate of at least one transition of a power switch to be controlled based on the operational conditions of the converter so that the switch may operate as fast as possible, to reduce power losses, but without exceeding safe operating voltage levels thereby increasing efficiency savings.  
Regarding claim 9, Nishijima as modified teaches the buck converter of claim 1. Nishijima does not teach a buck converter, wherein the first current source comprises a p-channel transistor, and the second current source comprises an n-channel transistor.  
Haiplik, however, does teach a buck converter (Figs. 6/19; [0135]-[0139]), wherein the first current source (Fig. 19, current source producing IP) comprises a p-channel transistor (Fig. 19), and the second current source (Fig. 19, current source 1902) comprises an n-channel transistor (Fig. 19).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nishijima to include the features of Haiplik because it would enable the rate of at least one transition of a power switch to be controlled based on the operational conditions of the converter so that the switch may operate as fast as possible, to reduce power losses, but without exceeding safe operating voltage levels thereby increasing efficiency savings.  
Regarding claim 10, Nishijima as modified teaches the buck converter of claim 1. Nishijima does not teach a buck converter, wherein the second current source comprises a first n- channel transistor, and the buck converter further comprises: a second n-channel transistor to conduct a current proportional to the second current; and a level buffer circuit to monitor a respective drain voltage of each of the first and second n-channel transistors.  
Haiplik, however, does teach a buck converter (Figs. 6/19; [0135]-[0139]), wherein the second current source (Fig. 19, current source 1902) comprises a first n- channel transistor (Fig. 19, current source 1902 is an n-channel transistor), and the buck converter (Figs. 6/19; [0135]-[0139]) further comprises: a second n-channel transistor (Fig. 19, lower side n-channel transistor providing IN) to conduct a current (Fig. 19, IN) proportional (Fig. 19) to the second current (Fig. 19, current provided by current source 1902); and a level buffer circuit (Fig. 19, 1901) to monitor (Fig. 19) a respective drain voltage (Fig. 19, drains of 1902 and lower side n-channel transistor providing IN) of each of the first (Fig. 19, current source 1902) and second (Fig. 19, lower side n-channel transistor providing IN) n-channel transistors (Fig. 19).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nishijima to include the features of Haiplik because it would enable the rate of at least one transition of a power switch to be controlled based on the operational conditions of the converter so that the switch may operate as fast as possible, to reduce power losses, but without exceeding safe operating voltage levels thereby increasing efficiency savings.  
Regarding claim 11, Nishijima as modified teaches the buck converter of claim 1. Nishijima does not teach a buck converter, wherein the second current source comprises a first n- channel transistor, and the buck converter further comprises: a second n-channel transistor to conduct a current proportional to the second current; and an amplifier coupled to receive a first voltage in response to a first sample current proportional to the first current and a second voltage in response to a second sample current proportional to the second current, wherein the amplifier is further coupled to apply an output voltage to a respective control gate of each of the first and second n-channel 
Haiplik, however, does teach a buck converter (Figs. 6/19; [0135]-[0139]), wherein the second current source (Fig. 19, current source 1902) comprises a first n-channel transistor (Fig. 19, current source 1902), and the buck converter (Figs. 6/19; [0135]-[0139]) further comprises: a second n-channel transistor (Fig. 19, lower side n-channel transistor providing IN) to conduct a current (Fig. 19, IN) proportional (Fig. 19) to the second current (Fig. 19, current provided by current source 1902); and an amplifier (Fig. 19, CM/1903 amplifier; [0135]) coupled (Fig. 19) to receive a first voltage (Fig. 19, voltage at OUT) in response (Fig. 19) to a first sample current (Fig. 19, current at OUT) proportional (Fig. 19) to the first current (Fig. 19, IP) and a second voltage (Fig. 19, voltage across CM/1903) in response to a second sample current (Fig. 19, current at PX) proportional (Fig. 19) to the second current (Fig. 19, current provided by current source 1902), wherein the amplifier (Fig. 19, CM/1903 amplifier; [0135]) is further coupled (Fig. 19) to apply (Fig. 19) an output voltage (Fig. 19, voltage at PX) to a respective control gate (Fig. 19, control gates of n-channel transistors) of each of the first (Fig. 19, current source 1902) and second (Fig. 19, lower side n-channel transistor providing IN) n-channel transistors (Fig. 19).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nishijima to include the features of Haiplik because it would enable the rate of at least one transition of a power switch to be controlled based on the 

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837